Citation Nr: 1100113	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously remanded the case in June 2007 for the 
purpose of scheduling the Veteran for a Travel Board hearing.  
Pursuant to the remand, the Veteran and his spouse presented 
testimony before the undersigned Acting Veterans Law Judge at the 
RO in September 2007.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

In August 2008, the Board issued a decision which denied service 
connection for PTSD.  The Veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (Court).  
In a March 2010 memorandum decision, the Court vacated the 
Board's decision and remanded the case to the Board.  Although 
the Court agreed with the Board that the Veteran's first claimed 
PTSD stressor was not corroborated, the Court questioned the 
Board's determination that the second claimed stressor was a 
result of willful misconduct.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran seeks service connection for PTSD, which he 
attributes to two specific stressful events in service.  First, 
he contends that seeing combat-wounded Marines while receiving 
inpatient treatment for a toe infection at Chelsea Naval Hospital 
in 1952 led him to develop PTSD.  He alternatively maintains that 
the stress and shame associated with his initial discharge under 
other than honorable conditions following his 1953 conviction of 
grand larceny led him to develop PTSD.

The Board has determined that additional evidentiary development 
is required before it can adjudicate the Veteran's claim.  While 
there are two PTSD diagnoses of record, neither specifies the 
exact stressor(s) which serve as the basis for the diagnosis.  A 
March 2004 VA examination report indicates that the Veteran has 
PTSD, but fails to specify which, if any, of the two 
aforementioned stressors led to the diagnosis.  Additionally, in 
two letters, P.J.S., M.D., also diagnoses PTSD, but does not 
clearly specify which stressor(s) led the Veteran to develop the 
condition.  While the letters appear to focus on the 
circumstances surrounding the Veteran's discharge, they also 
discuss the Veteran's in-service hospitalization.  

Moreover, the record reflects diagnoses of generalized anxiety 
disorder and depression.  Although the Veteran has not claimed 
service connection for these additional psychiatric diagnoses, 
they are part of the current service connection claim, and the 
Board has recharacterized the issue to ensure these additional 
diagnoses are considered.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a disability claim includes any disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  The evidence of record does not adequately address the 
etiology of the Veteran's generalized anxiety disorder and 
depression.  Hence, a VA psychiatric examination to fully assess 
the nature and etiology of the Veteran's psychiatric disorder 
should be scheduled on remand.

Finally, the record reflects that the Veteran was diagnosed with 
anxiety at a VA facility.  The most recent VA treatment records 
that have been associated with the claims file are from June 
2001.  As VA treatment records are constructively of record, 
updated records must also be secured and associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any updated relevant VA treatment 
records dated since June 2001 which have not 
yet been associated with the claims file.

2.  Schedule the Veteran for a VA mental 
disorder examination to determine the etiology 
of any diagnosed psychiatric disorder.  The 
examiner must review the Veteran's claims file 
and must explain the complete rationale for 
all opinions expressed and conclusions 
reached.  After examining the Veteran, 
reviewing his pertinent medical history and 
any competent lay statements regarding 
observable symptomatology, the examiner should 
identify all current psychiatric disorders.  
The examiner should then respond to the 
following questions:

(A) Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
psychiatric disorder is causally related to 
the Veteran's period of active duty service?  

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), then identify the specific 
stressor(s) upon which the diagnosis is based.

(2) If PTSD is not diagnosed, then explain why 
the Veteran does not meet the criteria for the 
diagnosis.

3.  Readjudicate the claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the claim 
remains denied, issue an appropriate 
Supplemental Statement of the Case and give 
the Veteran and his attorney the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

